Name: Commission Regulation (EEC) No 298/83 of 31 January 1983 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 2 . 83 Official Journal of the European Communities No L 35 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 298/83 of 31 January 1983 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1401/81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme (3), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme (4), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (5), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Articles 2 (2 ) of Regulations (EEC) No 1401/81 and (EEC) No 1039/82 specify that, provided the normal development of prices on the market is not disturbed, the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas, since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market, purchases should be made on the open market to secure the necessary supplies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. H OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2) OJ No L 140, 20. 5 . 1982, p. 1 . (3 ) OJ No L 141 , 27 . 5 . 1981 , p. 5 . (4) OJ No L 120, 1 . 5 . 1982, p. 5 . ( s) OJ No L 43 , 15 . 2 . 1977, p . 1 . ( 6) OJ No L 363 , 31 . 12 . 1980, p. 50. No L 35 / 2 Official Journal of the European Communities 7 . 2 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1983 . For the Commission Poul DALSAGER Member of the Commission 7 . 2 . 83 Official Journal of the European Communities No L 35 / 3 ANNEX 1 Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b) affectation (EEC) No 1040 / 82 2 . Beneficiary International Committee of the Red Cross 3 . Country of destination Salvador Indonesia 4 . Total quantity of the con ­ signment 120 tonnes 10 tonnes 5 . Intervention agency responsible for delivery British Belgian 6 . Origin of the butteroil ( z ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) In 2 ¢ 270 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high , the following inscriptions: 'ELS-16 / Butteroil / Donaci6n de la Comunidad econ6mica europea / Acci6n del Comit6 internaci6nal de la Cruz- ­ Roja / Destinado a la distribuci6n gratuita / Acajutla' 'TIM-13 / Butteroil / Gift of the Euro ­ pean Economic Community / Action of the International Committee of the Red Cross / For free distribution in Indonesia / Jakarta' 9 . Delivery period Loading as soon as possible and at the latest 15 March 1983 28 February 1983 10 . Stage and place of delivery Port of unloading Acajutla (deposited on the quay or on lighters) Port of unloading Jakarta (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Delegaci6n del CICR, c/ o Cruz-Roja salvadorena , centro de Gobernio 17 , Cal ­ le Poniente y avenida Henri Dunant, San Salvador ( 1 ) (') Indonesian Red Cross , Jalan Abdul Muis 66 , PO Box 2009 , Jakarta ( Indonesia) ( 7 ) ICRC Delegation, Jalan Kusuma At ­ maya , Menteng, PO Box 41 , Jakarta 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 35 / 4 Official Journal of the European Communities 7 . 2 . 83 Consignment C 1 . Application of Council Regu ­ lations: ( a) legal basis (EEC) No 1401 / 81(1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Malawi 4 . Total quantity of the con ­ signment 39 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Malawi 2194 / Butteroil / Nacala / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 28 February 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  7 . 2 . 83 Official Journal of the European Communities No L 35 / 5 Consignment K L M 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) (b) affectation (EEC) No 1402 / 81 2. Beneficiary World Food Programme 3 . Country of destination Syria South Yemen Pakistan 4 . Total quantity of the con ­ signment 525 tonnes 240 tonnes 55 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) ( ») 8 . Markings on the packaging 'Syrie 2412 EXP / Butteroil / Lattakia / 'South Yemen 2265 / Butter ­ oil / Aden / followed by: 'Pakistan 2149 / Butteroil / Karachi / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  l 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 February 1983 No L 35 / 6 Official Journal of the European Communities 7. 2 . 83 Consignment N 0 P 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b) affectation (EEC) No 1402/ 81 2 . Beneficiary World Food Programme 3 . Country of destination Nepal Angola Angola 4 . Total quantity of the con ­ signment 50 tonnes 140 tonnes 139 tonnes 5 . Intervention agency responsible for delivery French German 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter or cream bought on the Community market 7. Special characteristics and/ or packaging ( 3 ) H 8 . Markings on the packaging 'Nepal 2232 EXP-1 / Butter ­ oil / Calcutta / 'Angola 2507 / Butteroil / Luanda / followed by: 'Angola 2507 / Butteroil / Luanda / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1983 28 February 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 21 February 1983  7. 2 . 83 Official Journal of the European Communities No L 35 / 7 Q R SConsignment T (EEC) No 1039 / 82 ( 1982 programme) (EEC) No 1040 / 82 World Food Programme Somalia 150 tonnes Somalia 50 tonnes Egypt 250 tonnes Angola 11 tonnes Belgian Irish To be manufactured from intervention butterTo be manufactured from intervention but ­ ter or cream bought on the Community mar ­ ket 1 . Application of Council Regu ­ lations: ( a ) legal basis (b) affectation 2. Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( 2 ) 7 . Special characteristics and/or packaging ( 3 ) 8 . Markings on the packaging 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 'Angola 2507 / Butter ­ oil / Luanda / 'Somalia 2326 EXP / Butteroil / Mogadiscio / 'Somalia 2326 EXP / Butteroil / Berbera / 'Egypt, AR 2499 / Butteroil / Alexan ­ dria / followed by: Gift of the European Economic Community followed by : for Angola' for Somalia'for Somalia' for Egypt' Delivery as soon as possible and at the latest 28 February 1983 31 March 1983 Community port of loading operating a regular service with the recipient country Mutual agreement Tender 12 noon on 21 February 1983 No L 35 / 8 Official Journal of the European Communities 7 . 2 . 83 Consignment U 1 . Application of Council Regu ­ lations: ( a) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC) No 1040 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Nepal 4. Total quantity of the con ­ signment 51 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and/or packaging ( 3 ) In 5 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Nepal 2232-1 / Butteroil / Calcutta , in transit for Nepal / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in March 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 February 1983 7 . 2 . 83 Official Journal of the European Communities No L 35 / 9 Consignment V 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b) affectation (EEC) No 1040 / 82 2 . Beneficiary f Guinea Bissau 3 . Country of destination J 4. Total quantity of the con ­ signment 175 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and /or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Dom da Comunidade econ6mica europeia k republica da Guine-Bissau' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1983 10 . Stage and place of delivery Port of unloading Bissau (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) Monsieur le ministre du commerce et de 1'artisanat , s / c de la d616gation de la Commission , boite postale 359 , Bissau 12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 35 / 10 Official Journal of the European Communities 7 . 2 . 83 Notes: ( 1 ) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. (2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . (3) Other than those set out in the Annex II to Regulation (EEC) No 303/77. (4) Only in the case of delivery 'to the port of unloading' and 'free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). ( s) The bill of lading must contain the following information: 1 . Consignee: Delegacion del CICR, c/o Cruz-Roja salvadorena, centro de Gobernio 17, Calle Poniente y avenida Henri Dunant, San Salvador. 2 . DelegaciÃ ´n del CICR, Hotel El Salvador Sheraton, PO Box 06-1068, San Salvador. (6) The successful tenderer shall give the beneficiary, at the time of delivery, a certificate of origin, a health certificate, a pro forma invoice stating: 'los productos mencionados llegan a El Salvador como donativo al pueblo de este paÃ ­s. SegÃ ºn el acuerdo de sede firmado el 12 de septiembre de 1980 (Article 11 ) el Gobierno autoriza su introducciÃ ³n libre de todo tipo de impuestos '. o The dispatch documents and the gift certificate must be certified by the Indonesian Diplomatic Representation of the exporting country. (8) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery. (9) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. N